This is an action of detinue by the appellant against one Henry Key. The appellee duly intervened as claimant of the property sued for, filing his affidavit of claim, and the appropriate issue was made up, and the trial proceeded thereon. Hall  B. W. Machine Co. v. Haley Fur.  Mfg. Co., 174 Ala. 190,56 So. 726, L.R.A. 1918B, 924; Code 1923, § 7403; Id. § 10379.
The "affidavit of claim," referred to, was sufficient. McDonald v. Stephens, 204 Ala. 359, 85 So. 746.
Under the uncontroverted evidence offered on behalf of appellant, he owned the legal title to the crops in question, and was entitled to the immediate possession thereof. Code 1923, § 9008.
Under no phase of the appellee's testimony, as we read it, did he show more than that he was a lienor with reference to said crops, or, that he had an equitable title thereto. Johnson v. New Enterprise Co., 163 Ala. 463, 50 So. 911.
In neither of the two events mentioned could appellee prevail in this suit.
The court was in error in giving the general affirmative charge in favor of appellee, and in refusing to give same (it having been duly requested) in favor of appellant. Johnson v. New Enterprise Co., supra.
The judgment is reversed, and the cause remanded.
Reversed and remanded.